Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending in the application. Claims 1-5 and 7-11 are rejected. Claim 6 is objected to. 

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/CN2019/072315, filed January 18th, 2019, which claims priority under 35 U.S.C. 119(a-d) to Chinese Application No. CN201810090320.9, filed January 30th, 2018.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on September 24th, 2020.

Specification
The disclosure is objected to because of the following informalities: The structures found in the scheme on page 20, in Table 1, pages 27-30 and the scheme on page 30 should be replaced with higher resolution versions.  See the corresponding sections in the PGPub where multiple instances were produced with “?” symbols.
Appropriate correction is required.

Claim Objections
(1 of 3) It is suggested that Applicant reformat certain chemical names in claim 6 that are multiple units such that they appear on the same lines. For instance, the following structure from Example 15 is currently split on two lines:

    PNG
    media_image1.png
    68
    413
    media_image1.png
    Greyscale

Similarly, in the following names the methyl or dimethyl should be moved to the next line down:

    PNG
    media_image2.png
    126
    397
    media_image2.png
    Greyscale
.
(2 of 3) The scheme of claim 8 should be replaced with a higher resolution version. While the Examiner can make certain inferences about what variables should appear at certain places, the printer is not likely to analyze the claim language in attempting to understand the structural labels.
(3 of 3) Applicant is advised that should claim 5 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The only difference between the claims appears to be the parent claim but where the definitions found in each claim are otherwise identical.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-5, 9 and 11 are replete with broad definitions followed by “preferably,” “more preferably,” “further preferably” narrowed definitions. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For this reason, instant claims 1-5 and 7-11 are rejected as indefinite. It is further noted that certain preferable options do not appear to fall completely within the scope of the first recited definitions. For instance, the second definition of Q in claim 1 provides for the aryl group to be substituted by a sulfonyl group or an ether group, which are not recited as options in the first 
The final lines of claim 8 states that certain variables are as defined in claim 5; however, the variable R3 is not among them. It is unclear if R3 should have a special definition or the reference to R3 was inadvertently omitted.
Claim 10 is further rejected as indefinite since it recites a method of treatment “comprising administering” a compound but does not state to whom or what the compound is administered. For instance, it could be that claim 10 would encompass administration to only humans, only mammals, etc. It is suggested that Applicant add the limitation “to a patient in need thereof” after “pharmaceutically acceptable salt thereof” which would at least be supported by page 21, lines 15-17 of the specification. 
Claim 10 is further rejected as indefinite based on the limitation “wherein the diabetes, cardio0cerebrovascular diseases or complications thereof comprise” certain conditions. It is unclear if Applicant is using “comprising” to mean that the conditions that follow are merely exemplary or that within the patient population at least one of the conditions in the list must be present.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1 of 3) Claim(s) 1, 2, 4, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. JEM 2006, 203, 1117-1127.
Wu et al. teach the following compounds on page 1118:

    PNG
    media_image3.png
    503
    827
    media_image3.png
    Greyscale

It is noted that even though claim 1 recites “a probucol derivative” the formula I still reads on the compound probucol where R1 and R2 are tert-butyl, Q is –CR5R6- where R5 and R6 are methyl, and Z is aryl substituted by two instances of tert-butyl and one hydroxyl group. The compound probucol dithiobisphenol reads on formula I where R1 and R2 are tert-butyl, Q is absent and Z is aryl substituted by two instances of tert-butyl and one hydroxyl group. Probucol dithiobisphenol additional reads on instant claim 2 where R1-R4 are tert-butyl and M is hydrogen. Probucol itself additionally reads on instant claim 4 where R1-R4 are tert-butyl, M is hydrogen and R5 and 
Even if Applicant took the position that claim 1 should be interpreted to exclude probucol per se (which argument would not be found persuasive since it would not appear to necessarily be the case that claim 1 would exclude any of the deuterium containing or 13C containing variants that would occur at natural abundance), the prior art teaches the following compound on page 1118:

    PNG
    media_image4.png
    179
    292
    media_image4.png
    Greyscale
.
The compound MD 27,272 possesses the same definitions for probucol except where one of R5 and R6 is methyl and the other is n-propyl, which definitions would read on instant claims 1 and 4.
	Further regarding instant claim 1, the prior art teaches the following compound on page 1118:

    PNG
    media_image5.png
    169
    402
    media_image5.png
    Greyscale
.


(2 of 3) Claim(s) 1, 4, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. Journal of Geriatric Cardiology 2012, 9, 228-236.
Ma et al. teach the administration of probucol to patients having type 2 diabetes. It is noted that even though claim 1 recites “a probucol derivative” the formula I still reads on the compound probucol where R1 and R2 are tert-butyl, Q is –CR5R6- where R5 and R6 are methyl, and Z is aryl substituted by two instances of tert-butyl and one hydroxyl group. These definitions read on instant claim 1 and 4. Instant claim 7 would appear to encompass at least the isotopic compounds occurring at natural abundance. Instant claim 9 only appears to require the presence of the compound itself. It is noted that claim 10 is rejected as indefinite; however, even if Applicant takes the position that the “wherein” clause is reciting conditions that must be present, Table 1 of the prior art teaches that patients receiving probucol had, for instance, hyperlipidemia. Even if Applicant took the position that claim 1 should be interpreted to exclude probucol per se, this argument would not be found persuasive since it would not appear to necessarily be the case that claim 1 would exclude any of the deuterium containing or 13C containing variants that would occur at natural abundance.

(3 of 3) Claim(s) 1, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2008/0280979 A1 by Scott.
Scott teaches the following compound on page 3:

    PNG
    media_image6.png
    178
    481
    media_image6.png
    Greyscale

The compound above would appear to read on instant formula I where R1 and R2 are tert-butyl, Q is –CR5R6- where R5 and R6 are methyl, and Z is aryl substituted by two instances of tert-butyl and one –OR12 group where R12 would appear to be encompassed by the limitation of a “carbonyl group” or even “an ester group”. See the preferable definition of “the ester group” in claim 1 which is –(O)C-substituent group where the substituent group is alkyl that can be substituted with a carboxylic group. As a further example, Scott teaches the following compound on page 4:

    PNG
    media_image7.png
    197
    482
    media_image7.png
    Greyscale
.
The compound above would appear to read on instant formula I where R1 and R2 are tert-butyl, Q is –CR5R6- where R5 and R6 are methyl, and Z is aryl substituted by two instances of tert-butyl and one –OR12 group where R12 would appear to be encompassed by the limitation of an “alkyl group”. Instant claim 7 would appear to encompass at least the isotopic compounds occurring at natural abundance. Instant claim 9 only appears to require the presence of the compound itself. It is noted that claim 10 is rejected as indefinite; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.